DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (US 2016/0238903 A1).
Re claims 1 and 19, Morimoto et al. discloses a device comprising a first substrate (100-113) and a second substrate (200-203) opposite to each other, and a first spacer (40) between the first substrate and the second substrate, wherein one end of the first spacer is in contact with the first substrate and the other end of the first spacer is in contact with the second substrate; a surface of the first substrate close to the second substrate comprises a recess (Fig. 1), and the end of the first spacer in contact with the first substrate is embedded in the recess (Fig. 1).
Re claim 2, Morimoto et al. discloses a device wherein the first substrate comprises a first base substrate (100), and a first signal line (30) and a second signal line (30) on the first base substrate; an orthographic projection of the recess on the first base substrate is between orthographic projections of the first signal line and the second signal line on the first base substrate (Fig. 1). 
Re claim 3, Morimoto et al. discloses a device wherein the first substrate further comprises a projection layer (111) on a side of the first signal line (30) and the second signal line (30) away from the first base substrate; the projective layer comprises a first portion on the first signal line and the second signal line, and a second portion between the first signal line and the second signal line; a distance between a surface of the second portion facing the second substrate and the first base substrate is smaller than a distance between a surface of the first portion facing the second substrate and the first base substrate; and the surface of the second portion facing the second substrate is the recess (Fig. 1).
Re claim 4, Morimoto et al. discloses the device wherein a first edge of the orthographic projection of the recess on the first base substrate (100) overlaps with an edge, close to the recess, of an orthographic projection of the first signal line (30) on the first base substrate, and a second edge, opposite to the first edge, of the orthographic projection of the recess on the first base substrate overlaps with an edge, close to the recess, of an orthographic projection of the second signal line (30) on the first base substrate (Fig. 1). 
Re claim 5, Morimoto et al. discloses the device wherein the first signal line and the second signal line extend in a same direction (Fig. 2, ref. 30). 
Re claim 6, Morimoto et al. discloses the device wherein the display panel has a plurality of sub-pixel regions and an inter-sub-pixel region between adjacent sub-pixel regions, and the first signal line, the second signal line, and the recess are all in the inter-sub-pixel region (Figs. 1 and 2). 
Re claim 18, Morimoto et al. discloses a device wherein the second substrate comprises a second base substrate (100), and a black matrix (202) on a side of the second base substrate close to the first base substrate; and the black matrix is in the inter-sub-pixel region, and an orthographic projection of the black matrix on the first base substrate at least partially overlaps with the orthographic projections of the first signal line and the second signal line on the first base substrate (Fig. 1).
Re claim 20, Morimoto et al. discloses a method of forming a first substrate (100-113), wherein a surface of the first substrate is formed to comprise a recess; forming a second substrate (200-203); forming a spacer (40) on the second substrate; and cell-assembling the first substrate and the second substrate such that the spacer is located between the first substrate and the second substrate and is in contact with the first substrate, and an end of the spacer in contact with the first substrate is embedded in the recess (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. 
Morimoto et al. does not disclose the device wherein the display panel further comprises a second spacer between the first substrate and the second substrate; a height of the second spacer is smaller than a height of the first spacer; and one end of the second spacer is in contact with one of the first substrate and the second substrate, and the other end of the second spacer is suspended.
It would have been obvious to one having ordinary skill in the art to employ the device wherein the display panel further comprises a second spacer between the first substrate and the second substrate; a height of the second spacer is smaller than a height of the first spacer; and one end of the second spacer is in contact with one of the first substrate and the second substrate, and the other end of the second spacer is suspended since doing so is well known in the art to assist in maintaining a cell gap.  

Allowable Subject Matter
Claims 7-11 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or disclose, the display panel of claim 6 wherein the display panel further comprises a gate line, a common electrode line, a data line, a gate lead-in line, and a common electrode lead-in line in the inter-sub-pixel region; the gate lead-in line is configured to lead a scan signal into a corresponding gate line, and the common electrode lead-in line is configured to lead a common signal into a corresponding common electrode line: and the gate line and the common electrode line extend in a first direction, and the data line, the gate lead-in line, and the common electrode lead-in line extend in a second direction intersecting the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871